Citation Nr: 0611039	
Decision Date: 04/18/06    Archive Date: 04/26/06

DOCKET NO.  03-32 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to June 
1970.  He died in November 2001, and the appellant is his 
surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied the claim.

The appellant provided testimony at a hearing before the 
undersigned Veterans Law Judge in February 2006, a transcript 
of which is of record.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case has been 
completed.

2.  The veteran died in November 2001.  His death certificate 
lists his immediate cause of death as metastatic esophageal 
carcinoma.

3.  The veteran's death is not causally related to his period 
of active service.




CONCLUSION OF LAW

Service connection is not warranted for the cause of the 
veteran's death.  38 U.S.C.A. §§ 1116, 1310, 1312, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309, 3.312 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has an obligation to notify claimants what information or 
evidence is needed in order to substantiate a claim, as well 
as a duty to assist claimants by making reasonable efforts to 
get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The United States Court of Appeals for Veterans Claims 
(Court) had held that adequate notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 119-120 (2004).  More recently, in Dingess 
v. Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006), the 
Court held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) applied to all five 
elements of a service connection claim, which include:  1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  However, the Court further held that when 
content-complying but late notice is provided-such as at the 
time of or after the AOJ decision-the claimant on a matter 
on appeal to the Court would have to come forward with a 
plausible showing of how the essential fairness of the 
adjudication was affected by that late notice.  See also 
Conway v. Principi, 353 F. 3d 1369 (Fed. Cir. 2004) (There is 
no implicit exemption for the notice requirements contained 
in 38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.").

Here, the appellant was sent preadjudication notice by 
correspondence dated in April 2002, which was clearly prior 
to the August 2002 rating decision that is the subject of 
this appeal.  In essence, this correspondence informed the 
appellant of the evidence necessary to substantiate her 
claim, informed her of what information and evidence she must 
submit, what information and evidence will be obtained by VA; 
and addressed the need for the appellant to advise VA of or 
to submit any evidence in his possession that was relevant to 
the case.  Further, there does not appear to be any 
allegation by or on behalf of the appellant that she has 
received inadequate notice, and/or has been prejudiced by the 
order of the events in this case.  

Although the record does not reflect that the appellant was 
notified of the potential disability rating(s) and/or 
effective date(s) which may be assigned should her claim be 
granted, for the reasons stated below the Board has concluded 
that the preponderance of the evidence is against the 
establishment of service connection for the cause of the 
veteran's death.  Therefore, the Board finds no prejudice to 
the appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard, supra; Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).  In view of the foregoing, the Board finds that the 
appellant was notified and aware of the evidence needed to 
substantiate her claims and the avenues through which she 
might obtain such evidence, and of the allocation of 
responsibilities between herself and VA in obtaining such 
evidence.  Accordingly, there is no further duty to notify.

In addition, the duty to assist the appellant's has been 
satisfied in this case.  All available service medical 
records as well as VA and private medical records pertinent 
to the years after service are in the claims file and were 
reviewed by both the RO and the Board in connection with the 
appellant's claims.  Nothing in the record indicates the 
appellant identified the existence of any relevant evidence 
that has not been obtained or requested.  As noted in the 
Introduction, she had the opportunity to present evidence and 
testimony at a February 2006 Board hearing.  VA has also 
assisted the appellant an her representative throughout the 
course of this appeal by providing them with the September 
2003 Statement of the Case (SOC), as well as multiple 
Supplemental SOCs (SSOCs), which informed them of the laws 
and regulations relevant to the appellant's claims.  
Moreover, for the reasons stated below, the Board finds that 
the preponderance of the evidence is against her claim, and, 
as such, no additional development to include a medical 
opinion is warranted based on the facts of this case.  
Accordingly, the Board concludes that VA has fulfilled the 
duty to assist the appellant in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When 
a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant.  
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  38 
C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert , 1 Vet. App. at 
54.

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310; 38 
C.F.R. 
§ 3.312(a).  In order to constitute the principal cause of 
death the service-connected disability must be one of the 
immediate or underlying causes of death or be etiologically 
related to the cause of death.  38 C.F.R. § 3.312(b).  In the 
case of contributory cause of death, it must be shown that a 
service-connected disability contributed substantially or 
materially to cause death. 38 C.F.R. § 3.312(c)(1).

The veteran's death certificate lists his immediate cause of 
death as metastatic esophageal cancer.  However, the veteran 
was not service connected for this disability, nor did he 
submit a claim for such during his lifetime.  Further, there 
is no indication of any such disability in his service 
medical records nor for many years thereafter.  In fact, his 
death certificate lists the time of onset of the disability 
and death as 1 year.  The Court has indicated that the normal 
medical findings at the time of separation from service, as 
well as the absence of any medical records of a diagnosis or 
treatment for many years after service, is probative evidence 
against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 
356 (1991) (affirming Board where it found that veteran 
failed to account for the lengthy time period after service 
for which there was no clinical documentation of low back 
condition).

With regard to the long evidentiary gap in this case between 
active service and the earliest competent medical evidence of 
the veteran's esophageal cancer, the Board notes that this 
absence of evidence constitutes negative evidence tending to 
disprove the claim that the veteran had an injury or disease 
in service which resulted in chronic disability or persistent 
symptoms thereafter.  See Forshey v. West, 12 Vet. App. 71, 
74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact).  Thus, the lack of any 
objective findings in the competent medical evidence of 
esophageal cancer is itself evidence which tends to show that 
this disability did not have its onset in service or for many 
years thereafter.

The appellant contends, to include at her hearing, that the 
veteran's death was due to Agent Orange exposure while he was 
on active duty in the Republic of Vietnam.  However, in this, 
and in other cases, only independent medical evidence may be 
considered to support Board findings.  The Board is not free 
to substitute its own judgment for that of such an expert.  
See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Here, 
nothing on file shows that the appellant has the requisite 
knowledge, skill, experience, training, or education to 
render a medical opinion.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Consequently, her contentions cannot 
constitute competent medical evidence.  38 C.F.R. 
§ 3.159(a)(1).

The law provides a rebuttable presumption of service 
connection for certain diseases which become manifest after 
separation from service in veterans who served in the 
Republic of Vietnam during the Vietnam era.  38 U.S.C.A. § 
1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  The presumption 
applies to the following disorders: chloracne or other 
acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
chronic lymphocytic leukemia, prostate cancer, respiratory 
cancers (cancer of the lung, bronchus, larynx, or trachea), 
soft-tissue sarcomas (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma and 
diabetes mellitus (Type 2).  38 C.F.R. 
§ 3.309(e); see also 38 U.S.C.A. § 1116(f), as added by § 
201(c) of the "Veterans Education and Benefits Expansion Act 
of 2001," Pub. L. No. 107-103, 115 Stat. 976 (2001) (which 
added diabetes mellitus (Type 2) to the list of presumptive 
diseases related to herbicide exposure).

Effective December 27, 2001, the Veterans Education and 
Benefits Expansion Act of 2001, Pub. L. No. 107-103, § 
201(c), revised 38 U.S.C.A. § 1116 to establish a presumption 
that certain veterans were exposed to herbicides.  Veterans 
who served in Vietnam between January 9, 1962, and May 7, 
1975, are now presumed to have been exposed to herbicides in 
the absence of an affirmative showing to the contrary.  VA 
regulations define that "service in the Republic of Vietnam 
includes service in the waters offshore and service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam."  38 C.F.R. § 3.307 
(a)(6)(iii).  In VAOPGCPREC 27-97, the VA General Counsel 
held that service aboard a deep-water naval vessel in the 
waters off the shore of the Republic of Vietnam does not 
constitute service in the Republic of Vietnam without 
evidence showing actual visitation to the Republic of 
Vietnam.  The Board is bound by the regulations of the 
Department, instructions of the Secretary, and the precedent 
opinions of the General Counsel.  38 U.S.C.A. § 7104(c)

The veteran served during the time period specified in the 
December 27, 2001, revision of the statute.  Although the 
record reflects his service was in the Navy, the RO has 
recognized that the veteran's service medical records reflect 
that he served "in country" in Vietnam.  Therefore, he is 
presumed to have been exposed to herbicides, including Agent 
Orange, regardless of the circumstances of his service.  
However, the liberalizing effect of the new law is limited to 
the removal of the need to prove herbicide exposure.  Even 
when herbicide exposure is conceded, there remains the need 
to establish a medical nexus between such exposure and the 
disease for which service connection is claimed.

A medical nexus may be established by operation of law if the 
disability at issue is one of the diseases set forth in the 
statutory presumption provisions.  However, the appellant is 
not entitled to the benefit of the presumptive provisions 
since cancer of the esophagus is not included among the 
disorders for which the Secretary established a presumption 
of service connection.  

Notwithstanding the foregoing, regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d); see also Combee 
v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Here, the appellant has submitted a December 2003 private 
medical statement from L. K. T., M.D. (hereinafter, "Dr. 
T") who noted that the veteran died in November 2001 after 
an initial presentation with an aggressive very poorly 
differentiated malignancy at the EG junction and, despite 
aggressive chemoradiation therapy and surgery, he died of 
this disease.  Further, Dr. T stated that the veteran was not 
a cigarette smoker, but he was exposed to Agent Orange 
apparently in his military career.  Dr. T asserted that there 
was certainly a developing body of knowledge that this agent 
may have been carcinogenic, and that he thought the 
possibility of contribution to the etiology of the veteran's 
malignancy had to be considered.

The Board notes that while Dr. T's statement indicates a 
possible link between the cause of the veteran's death and 
his presumed in-service herbicide exposure, it is speculative 
at best.  All Dr. T really states is that it has been 
recognized that Agent Orange may be carcinogenic, which is 
shown by the fact that certain cancers have been recognized 
as being related to such exposure in the regulations.  For 
example, the Secretary has determined that there is a 
positive relationship between herbicide exposure and prostate 
cancer, as well as respiratory cancers.  However, the 
Secretary has also determined that other cancers are not 
related to such exposure, including hepatobiliary cancers; 
nasopharyngeal cancer; bone and joint cancer; breast cancer; 
cancers of the female reproductive system; urinary bladder 
cancer; renal cancer; testicular cancer; leukemia (other than 
CLL); skin cancer; gastrointestinal tract tumors; brain 
tumors; and any other condition for which the Secretary has 
not specifically determined a presumption of service 
connection is warranted.  Notice 68 Fed. Reg. 27,630-27,641 
(2003).
Moreover, Dr. T reported that the agent "may have been 
carcinogenic," and that "the possibility of contribution to 
the etiology of [the veteran's] malignancy [had] to be 
considered."  The Board notes that the Court has indicated 
that purely speculative medical opinions do not provide the 
degree of certainty required for medical nexus evidence for 
the purposes of service connection.  See Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992); Bostain v. West, 11 
Vet. App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 
30, 33 (1993) (a medical opinion expressed in terms of 
"may" also implies "may or may not" and is too speculative 
to establish a plausible claim"); Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992) ("may or may not" language by 
physician is too speculative).  ); see also 38 C.F.R. § 3.102 
(By reasonable doubt is meant ... a substantial doubt and one 
within the range of probability as distinguished from pure 
speculation or remote possibility.).  

The inadequacy of the statement from Dr. T is highlighted by 
the fact that that the establishment of service connection 
based on direct causation pursuant to Combee, supra, carries 
an exceptionally difficult burden of proof.  Claims based on 
Agent Orange exposure are unique in that entitlement, under 
the presumptions codified in 38 U.S.C.A. § 1116 and 38 C.F.R. 
§§ 3.307 and 3.309, is based on an analysis of scientific 
evidence.  Section 3 of the Agent Orange Act of 1991 directed 
the Secretary of the Department of Veterans Affairs to seek 
to enter into an agreement with the National Academy of 
Sciences (NAS) to review and summarize the scientific 
evidence concerning the association between exposure to 
herbicides used in the Republic of Vietnam and each disease 
suspected to be associated with such exposure.  The Secretary 
determined, based on sound medical and scientific evidence, 
that a positive association (i.e., where the credible 
evidence for the association was equal to or outweighed the 
credible evidence against the association) existed between 
exposure to an herbicide agent and the disorders listed in 
the statute.  See 64 Fed. Reg. 59232, 592233 (Nov. 2, 1999).

The fact that esophageal cancer was excluded from the list of 
disorders qualifying for the Agent Orange presumption 
constitutes powerful evidence against the appellant's claim.  
As such, the statement from Dr. T is insufficient to outweigh 
the NAS finding that there was not a sufficient positive 
association between Agent Orange exposure and carcinoma of 
the esophagus to justify the establishment of a presumption 
of service incurrence for that disorder.

For these reasons, the Board finds that the preponderance of 
the evidence is against a finding that the veteran's cancer 
of the esophagus is causally related to active service.  As 
the preponderance of the evidence is against this claim, the 
benefit of the doubt doctrine is not for application in the 
instant case.  See generally Gilbert, supra; see also Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Inasmuch as the preponderance of the evidence is against the 
appellant's claim, no additional development, to include a 
medical opinion, is warranted based upon the facts of this 
case.  Moreover, to request an examination and/or medical 
opinion on the contended causal relationship at this late 
date would require a clinician to review the same record as 
summarized above: service medical records that do not show a 
diagnosis of cancer of esophagus, as well as the absence of 
medical findings of this disability until years after 
service; as well as the scientific evidence provided by the 
NAS which reflects that no positive relationship exists 
between the disability which caused the veteran's death and 
his presumed in-service herbicide exposure.  Under these 
circumstances, any opinion on whether the cause of the 
veteran's death is linked to service, would be speculative 
and not one within a range of probability.  38 C.F.R. § 3.102 
(noting that, by reasonable doubt is meant one which is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility).  
In this regard, there is no relevant complaint, clinical 
finding, or laboratory finding for a clinician to link the 
disabilities which caused the veteran's death to his military 
service.  Thus, the Board finds that no further development 
is warranted.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



	                        
____________________________________________
	KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


